IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TOBIAS ROLLE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-352

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 5, 2017.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Ana M. Davide, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and JAY, JJ., CONCUR.